Citation Nr: 0609063	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-20 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri, which, in pertinent part, denied service 
connection for tinnitus and denied an application to reopen a 
claim for service connection for bilateral hearing loss.  

The June 2005 statement of the case indicates that a Decision 
Review Officer afforded the veteran de novo review of the 
issue involving hearing loss.  Regardless of the fact the RO 
appears to have reopened the hearing loss claim, the Board is 
nevertheless required to address the issue of reopening to 
determine whether new and material evidence has been 
submitted. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  As such, the issues on appeal remain as 
stated above.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of the veteran's claims. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the remanded issues.

The veteran indicates that he served in the Naval Reserves 
and that, as a part of his service, he had an audiometric 
exam performed at some point in the early 1990's.  VA has a 
duty in all cases to provide assistance in acquiring all 
records held by federal agencies.  38 C.F.R. § 3.159.  The 
record is currently incomplete and must be supplemented by 
the addition of the records identified by the veteran and any 
other relevant evidence that may be obtained either from the 
veteran, service medical records, or any treating doctor or 
medical facility.  The RO must attempt to acquire these 
records prior to any adjudication in this case.  As such, 
both issues must be remanded for development and 
readjudication.  

The veteran's service records indicate that he served aboard 
the USS Little Rock and in Vietnam.  The veteran contends 
that his tinnitus is related to his exposure to engine noise 
for prolonged periods.  His DD 214 lists his final occupation 
as Yeoman, but it also notes that he had education and 
training for service as a Seaman, which could encompass work 
in the engine room. The record reflects that the veteran 
currently complains of tinnitus.  The veteran's January 2004 
medical report indicates that the veteran has tinnitus and 
that it is ongoing.  Furthermore, it is noteworthy that the 
veteran's initial report of tinnitus occurred directly 
following service.  The report from the May 1970 VA 
examination for the veteran's bilateral hearing loss claim 
mentions that the veteran "had had a high-pitched ringing in 
both ears which began in Vietnam."  Similarly, in the 
veteran's May 1970 statement in support of his claim, he 
mentions that he "experience[s] ringing in [his] ears 
occasionally...."  Review of the February 1970 report of the 
veteran's physical examination prior to separation from 
service shows that the report does not include a response 
from the veteran regarding any possible tinnitus.  Nothing in 
the record contradicts the veteran's statements that he has 
tinnitus or that his tinnitus reaches back to service.  

Under 38 C.F.R. § 3.159(c), VA is obligated to provide a 
medical examination to assist the veteran in completing his 
claim if the record has competent evidence of a current 
disability or recurrent symptoms, establishes that the 
veteran suffered an event  to trigger that disability and 
"[i]ndicates that the claimed disability...may be associated 
with the established event...in service."  The veteran has at 
least complained of symptoms of tinnitus since 1970.  He does 
have verification on his DD 214 that he was qualified to 
perform Seaman duties during service.  He attributes his 
tinnitus to noise exposure while performing his duties.  The 
veteran should be scheduled for an appropriate VA examination 
to determine whether he currently has tinnitus as a result of 
his military service.  

Should the acquired records be sufficient to reopen the claim 
for bilateral hearing loss, the medical examination should 
also include all appropriate development and indicated tests 
for bilateral hearing loss.  The VA examiner should be asked 
to determine the likelihood that and/or extent to which the 
veteran's tinnitus or bilateral hearing loss may be 
attributable to his military service.

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain all of the veteran's 
Reserve service medical records from the 
appropriate agency. All efforts to obtain 
the records should be fully documented, 
and the facility must provide a negative 
response if records are not available.

2.  After obtaining the above records, to 
the extent available, the RO should review 
them and determine whether sufficient 
evidence has been received to reopen the 
hearing loss claim.  If so, then the 
audiological examination ordered below 
should include an instruction to render an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss disability was incurred in or 
aggravated by military service.

3.  After obtaining the above records, to 
the extent available, schedule the veteran 
for a new VA audiological evaluation.  The 
veteran's claims folder must be reviewed 
by the examiner.  The examiner should be 
asked to review and discuss all records of 
reported noise exposure and tinnitus and, 
thereafter, to provide a medical opinion 
as to whether it is at least as likely as 
not that the veteran's current tinnitus is 
related to any aspect of his period of 
active service, such as acoustic trauma.  
Particular note should be taken of the 
veteran's history of ear trouble prior to 
and during service.  Any opinion provided 
should discuss the impact inservice ear 
trouble may have had on the veteran's 
tinnitus.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4. After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal.  If any benefit 
sought remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

